Opinion issued December 3, 2020




                                  In The

                          Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                          NO. 01-19-00520-CV
                        ———————————
                 SHEILA OWENS-COLLINS, Appellant
                                    V.
 DANA DREXLER, TEMPORARY GUARDIAN OF THE PERSON AND
       ESTATE OF HATTIE B. OWENS, INCAPACITATED, GUS
 TAMBORELLO, SUBSTITUTED ATTORNEY FOR DANA DREXLER,
TEMPORARY GUARDIAN OF THE PERSON AND ESTATE OF HATTIE
  B. OWENS, INCAPACITATED, HATTIE SHANNON, ATTORNEY AD
 LITEM OF THE ESTATE OF HATTIE B. OWENS, INCAPACITATED,
 MELBOURNE BERLINGER, GUARDIAN AD LITEM OF THE ESTATE
OF HATTIE B. OWENS, INCAPACITATED, AND GEOFFREY SANSOM,
   ATTORNEY AD LITEM OF THE ESTATE OF HATTIE B. OWENS,
                  INCAPACITATED, Appellees


                 On Appeal from the Probate Court No. 2
                         Harris County, Texas
                     Trial Court Case No. 461,718
                          MEMORANDUM OPINION

      This is an appeal from a guardianship proceeding. The proposed ward—Hattie

Owens—died during the pendency of the proceeding. The probate court awarded

fees and expenses to an attorney ad litem, guardian ad litem, and temporary guardian.

Owens’s daughter, Sheila Owens-Collins, appeals challenging these awards as well

as the probate court’s order approving the temporary guardian’s final account.

      We affirm the probate court’s judgment.

                                 BACKGROUND

      Owens was 89 years of age when the events immediately underlying this

guardianship proceeding unfolded. For a number of years, Owens had resided alone

in Houston. During this time, Owens’s daughter, Collins, managed her financial and

medical affairs as her agent under a statutory durable power of attorney and medical

power of attorney that Owens executed in 2011. After Hurricane Harvey damaged

Owens’s home in late August 2017, Owens temporarily moved in with her

granddaughter, Aisha Ross. Owens later moved into an assisted living center for the

elderly staffed by caregivers around the clock, which is where she resided during the

pendency of this proceeding.

      Ross and Collins became embroiled in disputes over the management of

Owens’s finances and medical care. Ross accused Collins of misappropriating assets

from Owens and neglecting her medical care. In the course of these disputes, Owens


                                         2
executed new, conflicting powers of attorney. In September 2017, Owens executed

a durable power of attorney and a medical power of attorney, which named both

Collins and Ross as agents. Two days later, Owens executed another statutory

durable power of attorney and medical power of attorney that named Collins as her

sole agent. Collins alleged that Ross had manipulated Owens into signing the first

set of powers of attorney that Owens executed in 2017.

      Ross applied for the appointment of a permanent guardian of Owens’s person

and estate in October 2017. Ross alleged that Owens had dementia and was totally

incapacitated. Citing the conflicting powers of attorney, Ross also applied for the

appointment of a temporary guardian. Collins opposed the appointment of a

temporary or permanent guardian.

      At various points in the proceeding, several other interested relatives appeared

through counsel or otherwise. These include:

      •   Owens’s two sons, Emiel and Melvin Owens;

      •   Owens’s other daughter, Angela Owens-Sapp;

      •   Owens’s grandson, Roy Collins IV; and

      •   Owens’s nephew, Donald Owens.

For a time, Owens was also represented by her own counsel.

      The probate court appointed Hattie Shannon as attorney ad litem in October

2017. It also appointed an investigator to meet Owens, consult her physicians, and


                                          3
review records as to her health and finances. In December 2017, the investigator

filed a report stating that Owens opposed the appointment of a guardian. But the

investigator’s report also noted that Adult Protective Services found that Collins had

financially exploited Owens. Though the investigator reported that Owens was alert

and appeared healthy, the investigator recommended that Owens undergo an

independent medical examination to ascertain her capacity.

      Previous exams had yielded conflicting results. After one exam performed in

November 2017, Dr. Mitchell Alan Young concluded that Owens was not

incapacitated. Based on another exam performed in November 2017, Dr. Kamayani

Khare concluded that Owens was totally incapacitated. In an addendum, Dr. Khare

noted that on the day of the exam she had an unexpected telephone conversation

with Collins in which Collins acknowledged that Owens had mild dementia but

nonetheless believed Owens to be competent and wanted to verify that Khare

thought so too. Khare disagreed with Collins and told Collins so.

      Collins opposed subjecting Owens to an independent medical examination.

After a December 2017 hearing on the issue, the probate court ordered Owens to

undergo an exam. The probate court did not make specific findings of fact, but its

ruling appears to have been based on three undisputed facts: (1) that Adult Protective

Services found Collins had financially exploited Owens; (2) that Owens did not

know about significant payments that Collins had made from Owens’s bank account;


                                          4
and (3) that medical evidence indicated Owens possibly had memory problems. At

or after the hearing, the probate court appointed Dana Drexler as temporary guardian

of the person and estate of Owens.

      In January 2018, Dr. Ali Abbas Asghar-Ali conducted an independent medical

exam. He concluded that Owens had a history of stroke of mild severity and a major

neurocognitive disorder of moderate severity. He further concluded:

      •   Owens had deficits in short-term memory, immediate recall, problem-
          solving, and ability to grasp abstract aspects of her situation;

      •   Owens was unable to make complex financial decisions, manage a bank
          account, operate an automobile, make decisions as to marriage, administer
          her own medications on a daily basis, engage in activities like cooking and
          cleaning, or make treatment decisions concerning her own healthcare;

      •   Owens physical and mental functioning would not improve; and

      •   it was in Owens’s best interest to take medication for the care and
          treatment of dementia but she lacked the capacity required to give
          informed consent to the administration of this medication.

Overall, Asghar-Ali concluded that Owens was partially incapacitated—unable to

perform some of the tasks required to care for herself or to manage her property—

within the meaning of the Estates Code. Owens thus required a guardian to manage

her finances, healthcare, and instrumental activities of daily life, like cleaning,

cooking, shopping, and travel. Due to her partial incapacity, Asghar-Ali further

concluded that Owens would not be able to understand and participate in a court

hearing and should not appear at one.


                                         5
      Dr. Chris Merkl, a treating physician, performed an additional exam in April

2018. He concluded Owens was totally incapacitated.

      Based on the exams made by Drs. Asghar-Ali, Khare, and Merkl, Drexler

moved for appointment of a disinterested third-party as permanent guardian for

Owens in September 2018. By this point, all family members other than Collins

agreed that a disinterested third-party guardian should be appointed for Owens.

Melbourne Berlinger, whom the probate court had appointed as guardian ad litem,

also agreed that a disinterested third-party should be appointed as permanent

guardian during a hearing that same month. Berlinger later formally moved to

appoint a third-party guardian based on Owens’s incapacity and familial discord.

      The probate court ordered Collins to make an accounting of her management

of Owens’s finances. In September 2018, Collins filed an accounting. Based on the

accounting, in November 2018, Adult Protective Services withdrew its finding that

she had financially exploited Owens and instead concluded that the agency was

unable to determine if Collins had done so. Drexler, Berlinger, and Shannon made

various objections to Collins’s accounting. Collins, in turn, moved to strike their

objections.

      The probate court, however, did not adjudicate this dispute about Collins’s

accounting or rule on the pending guardianship applications before Owens fell ill




                                        6
and passed away. Owens suffered a massive stroke in late October 2018 and died in

early January 2019. After Owens’s death, Drexler filed a final account.

      The Estates Code provides for payment of a temporary guardian, guardian ad

litem, and attorney ad litem. Drexler, Berlinger, and Shannon requested payment of

fees and/or expenses in applications they filed in January and February 2019.

      Drexler requested $53,468 in fees and expenses. She supported her sworn

application with a 36-page invoice detailing her activities, billing rate, time in

quarter-hour increments, and expenses.

      Berlinger requested $13,196.38 in fees and expenses. He supported his sworn

application with a 4-page invoice detailing his activities, billing rate, time in quarter-

hour increments, and expenses.

      Shannon requested $15,000 in fees. She supported her sworn application with

a 5-page invoice detailing her activities, billing rate, and time in quarter-hour

increments. Though her total fees came to $27,525, she discounted this amount by

$12,525. She did not include any expenses.

      In March 2019, Collins objected to Drexler’s, Berlinger’s, and Shannon’s

payment requests. She submitted the affidavit of R. Dyann McCully, a lawyer

specializing in estate planning and probate law, who opined that Drexler, Berlinger,

and Shannon did not fulfill their duties.




                                            7
      Collins also asked the probate court to order Drexler to file an amended final

account addressing certain property belonging to Owens’s estate and to continue

serving as temporary guardian until the probate court could hear separate litigation

that had commenced between family members as to Owens’s will and probate estate.

Collins similarly maintained that Berlinger and Shannon continued to have ongoing

duties to Owens’s estate in the interim.

      In April 2019, Drexler filed an amended final account. Later that month, the

probate court held a hearing on the amended account, payment requests, and

associated objections. At the hearing, attorney Gus Tamborello appeared in

Drexler’s stead because she was recovering from cancer-related surgery. The

probate court asked if anyone objected to Drexler’s absence. No one objected.

      During the hearing, McCully testified in support of Collins’s opposition to the

temporary guardian’s final account and amended final account. In general, McCully

opined that the accounts were not detailed enough, lacked adequate supporting

documentation, and did not explain the supporting documentation that was included.

She also faulted the temporary guardian’s failure to address income taxes in these

accounts. McCully thus opined that the probate court should not approve them.

      But McCully did not perform a forensic accounting of Drexler’s final account

or amended final account. McCully did not have the records necessary to do so and




                                           8
did not request any records. Indeed, she first reviewed the final account and amended

final account the day before the hearing.

      McCully also testified in support of Collins’s opposition to the payment

requests. McCully opined that Shannon’s payment request should be denied in its

entirety because Shannon did not fulfill her duty as attorney ad litem to represent

Owens, who opposed imposition of a guardianship. McCully opined that Berlinger

did not fulfill his duty as guardian ad litem to act in Owens’s best interest by failing

to investigate and evaluate whether guardianship was necessary. Had Berlinger done

so, McCully asserted, he would have opposed guardianship. McCully opined that

Drexler did not fulfill her duty as temporary guardian to neutrally maintain the status

quo and manage Owens’s finances and care. According to McCully, Drexler was

obligated to fulfill Owens’s wishes to the extent possible but did not do so. Overall,

McCully opined that neither a temporary nor permanent guardianship was necessary.

      McCully’s opinions, however, rested in significant part on the premise that

the sole medical evidence consisted of Dr. Young’s exam concluding Owens had the

capacity to manage her own affairs. McCully was not aware of any contrary medical

evidence, including the exams of Drs. Asghar-Ali, Khare, or Merkl.

      McCully further opined that many of the fees and expenses identified in

Shannon’s, Berlinger’s, and Drexler’s invoices were not reasonable and necessary.

Among other things, McCully objected to billing entries that were stated in quarter-


                                            9
hour increments for activities that could not have taken fifteen minutes, should not

have been billed at all as they were not legal in nature or should have been billed at

a lower rate, or were unnecessary or beyond their respective court-appointed roles.

      But McCully conceded that her review was limited to documents given to her

by Collins’s counsel. This did not include the documents referenced in the billing

entries that she criticized. Her criticisms of Shannon’s, Berlinger’s, and Drexler’s

activities were based solely on the descriptions they provided in their invoices.

      Geoffrey Sansom, whom the probate court appointed as an attorney ad litem

for the limited purpose of evaluating the final account, also testified at the April 2019

hearing. He reviewed all case filings and concluded, after Drexler addressed his

questions, that the probate court should approve the amended final account.

      In May 2019, Drexler filed a second amended final account. That month,

Drexler moved to close the guardianship proceeding.

      Drexler and Berlinger each also filed a second payment request for fees

incurred since their initial requests. Berlinger requested $4,462.50 in additional fees

and submitted a supporting invoice detailing his activities, rate, and time. Drexler

requested $3,700 in fees incurred by Gus Tamborello. Drexler supported this request

with an affidavit made by Tamborello and Tamborello’s invoice.




                                           10
      The probate court awarded all fees and expenses sought by Drexler, Berlinger,

and Shannon. In June 2019, it approved the second amended final account and then

closed the guardianship proceeding.

      Collins moved for a new trial on several grounds, including that she had not

received notice of Drexler’s second amended final account, second request for

payment, or motion to close the guardianship proceeding. Collins also argued that

the evidence of fees and expenses was insufficient.

      The probate court denied Collin’s new-trial motion.

      Collins appeals.

                                  DISCUSSION

                           Procedural Issues on Appeal

      As a preliminary matter, Collins objects to two of the briefs filed.

      Collins objects to Berlinger’s appellate brief on the ground that Berlinger did

not timely file it. We previously granted Berlinger two extensions to file his brief.

He sought a third extension, which we have not yet granted or denied, and filed his

brief by the deadline he sought in his third motion for extension—May 1, 2020. His

third motion for extension was premised in part on the disruption caused by Covid-

19. Because we did not set this case for submission until September 3, and Collins

has filed a reply brief responding to Berlinger’s appellate arguments on the merits,

Berlinger’s delay in filing his brief has neither harmed Collins nor impeded our


                                         11
resolution of this appeal. Thus, we grant Berlinger’s third motion for extension,

which makes his brief timely filed, and overrule Collins’s objection to his brief.

      Collins also objects to Ross’s brief. Because Ross’s brief does not address

Collins’s specific points of error, we have disregarded it in deciding this appeal.

                           Substantive Issues on Appeal

      Collins challenges the probate court’s orders awarding fees and expenses to

Drexler, Berlinger, and Shannon. She also challenges the probate court’s order

approving Drexler’s second amended final account. Collins does not challenge any

other rulings, including the probate court’s appointment of Drexler as temporary

guardian or its order requiring Owens to undergo an independent medical exam.

                       Standard of Review for Fee Awards

      The parties all agree that fee awards in guardianship proceedings are subject

to review for abuse of discretion. See, e.g., Epstein v. Hutchison, 175 S.W.3d 805,

807 (Tex. App.—Houston [1st Dist.] 2004, pet. denied) (fees awards to guardian

generally reviewed for abuse of discretion). A probate court abuses its discretion in

awarding fees if its ruling is arbitrary, unreasonable, made without reference to

guiding legal principles, or unsupported by the evidence. Anderson v. McCormick,

Nos. 01-12-00856-CV & 01-12-00857-CV, 2013 WL 5884931, at *4 (Tex. App.—

Houston [1st Dist.] Oct. 31, 2013, no pet.) (mem. op.). Because a probate court has

no discretion to misinterpret or misapply the law, it also abuses its discretion in


                                          12
awarding fees if its ruling is contrary to the law. See Epstein, 175 S.W.3d at 807. To

the extent our review of the reasonableness and necessity of fees turns on disputed

evidence, we will reverse only if no evidence supports the factfinder’s finding or its

finding is so contrary to the great weight and preponderance of the evidence as to be

manifestly erroneous or unjust. See Celanese Chem. Co. v. Burleson, 821 S.W.2d

257, 260–61 (Tex. App.—Houston [1st Dist.] 1991, no writ) (applying traditional

legal and factual sufficiency standards in dispute as to whether trial court abused

discretion in awarding fees to guardian ad litem).

                             Attorney Ad Litem’s Fees

      Collins contends the probate court erred in awarding fees to Shannon on three

distinct grounds. First, Collins argues that because Shannon did not oppose

guardianship or an independent medical examination consistent with Owens’s

wishes, she failed to fulfill her duties as attorney ad litem, which disentitles her to

fees. Second, Collins argues that Shannon’s fees were excessive. Third, Collins

argues that Shannon did not testify that her fees were reasonable and necessary.

      An attorney ad litem “is entitled to reasonable compensation for services

provided in the amount set by the court, to be taxed as costs.” TEX. EST. CODE

§ 1054.007(b). An appointed attorney ad litem has a right to compensation

regardless of the outcome of the proceeding. See In re Guardianship of Glasser, 297




                                          13
S.W.3d 369, 378 (Tex. App.—San Antonio 2009, no pet.) (construing Probate

Code’s predecessor provision on attorney ad litem fees).

       Shannon filed an answer in which she generally denied that a guardianship

was necessary and demanded that Ross be required to prove its necessity. At the

December 2017 hearing, Shannon told the court that Owens opposed Ross’s

application to be appointed as Owens’s guardian. Collins argues that Shannon should

have also demanded an evidentiary hearing to oppose the independent medical

examination and objected to the appointment of a temporary guardian for lack of

evidence that one was needed. But at the December 2017 hearing it was undisputed

that Adult Protective Services found that Collins had financially exploited Owens,1

Owens was unaware of significant payments that Collins had made from her bank

account, and Owens might have memory problems. The court-appointed investigator

had recommended an independent medical exam.

       Evidence later emerged that Owens lacked capacity. Three of the four doctors

who examined Owens concluded she was incapacitated in whole or part within the

meaning of the Estates Code. Collins’s expert, McCully, was unaware of these

doctors’ conclusions when she opined that Shannon failed to do her duty. McCully



1
    Adult Protective Services later withdrew this finding, but Collins does not
    suggest Shannon reasonably could have ignored or disregarded this finding at the
    time of the December 2017 hearing. Notably, whether Collins had financially
    exploited Owens remained unadjudicated by the probate court when Owens died.
                                         14
therefore did not address whether Shannon could or should have continued to oppose

guardianship under these circumstances. See EST. § 1054.001 (attorney ad litem

represents proposed ward’s interests); TEX. R. DISC. PROF’L CONDUCT R. 1.02(g)

(requiring lawyer to take reasonable action to secure appointment of guardian for, or

seek other protective orders as to, client whenever lawyer reasonably believes client

is incompetent or that these actions should be taken to protect client).

      On this record, the probate court could have reasonably found that Shannon

did not fail to fulfill her duty as attorney ad litem. The probate court therefore did

not abuse its discretion by implicitly rejecting Collins’s contrary argument.

      As to the excessiveness of Shannon’s fees, Collins complains on appeal that

Shannon billed for a minimum of 15 minutes’ time regardless how much time a task

actually took her to complete, so that she effectively billed $87.50 for every e-mail

she reviewed. Collins makes no other specific complaints on appeal.

      Collins does not identify specific time entries in Shannon’s invoice or explain

why these particular entries are unreasonable. She instead refers us to a single page

of McCully’s testimony at the April 2019 hearing. The probate court heard

McCully’s testimony, including her concession that she did not review the

documents underlying the time entries. Because McCully did not know the contents

of these various e-mails or even their length, the probate court, in its role as

factfinder, could have reasonably found her opinion as to the degree of attention


                                          15
these e-mails merited in the context of this contentious proceeding unpersuasive. See

Fuentes v. Zaragoza, 555 S.W.3d 141, 172 (Tex. App.—Houston [1st Dist.] 2018,

no pet.) (reasonableness of fee is fact question); Gonyea v. Scott, 541 S.W.3d 238,

244 (Tex. App.—Houston [1st Dist.] 2017, pet. denied) (when trial court acts as

factfinder it decides credibility of witnesses and weight their testimony should be

given). On this record, the probate court did not abuse its discretion in rejecting

Collins’s complaint that Shannon’s requested fees were unreasonable or excessive.

      Collins’s complaint that Shannon did not testify her fees were reasonable and

necessary is inaccurate. In her payment request, Shannon included a verification

swearing under oath that the fees stated in her invoice were reasonable and

necessary. The probate court thus did not abuse its discretion by awarding Shannon’s

fees in the absence of testimony as to their reasonableness or necessity.

                            Guardian Ad Litem’s Fees

      Collins contends the probate court erred in awarding fees to Berlinger on four

distinct bases. First, Collins argues that because Berlinger did not oppose

guardianship, he failed to fulfill his duties as guardian ad litem, which disentitles

him to fees. Second, Collins argues that Berlinger’s fees were excessive. Third,

Collins argues that the Estates Code requires the probate court to set the

compensation of a guardian ad litem in advance of the performance of services rather

than entertain an application for fees after the performance of services. Fourth,


                                         16
Collins argues that some of Berlinger’s fees relate to the defense of his fee request,

which are not recoverable because they were incurred for his own benefit.

      A guardian ad litem “is entitled to reasonable compensation for services

provided in the amount set by the court, to be taxed as costs.” EST. § 1054.055(a).

Like an attorney ad litem, an appointed guardian ad litem has a right to compensation

regardless of the outcome of the proceeding. See In re Guardianship of Glasser, 297

S.W.3d at 378 (holding so with respect to attorney ad litem under indistinguishable

compensation provision).

      Collins argues that Berlinger failed to fulfill his duty as guardian ad litem

because he did not make an effort to avoid guardianship as desired by Owens. Collins

also faults Berlinger for failing to investigate the suitability of Collins for

appointment as Owens’s guardian, if guardianship was necessary, as well as the

allegation that Collins had financially exploited Owens. Had Berlinger investigated,

Collins maintains, he would have known that Collins did not exploit Owens.

      A guardian ad litem has no duty to advocate for a ward’s preferences. Rather,

his role is to represent and protect the ward’s interests. See EST. §§ 1054.051,

1054.054(b) (guardian ad litem represents and protects interests of incapacitated

person). In doing so, the guardian ad litem must investigate whether guardianship is

necessary and evaluate possible alternatives. Id. § 1054.054(c).




                                         17
      The probate court appointed Berlinger in February 2018. By then, Owens had

undergone a court-ordered independent medical exam. Based on this exam, Dr.

Asghar-Ali opined that Owens could not make complex financial decisions, manage

a personal bank account, administer her own medications, give informed consent for

purposes of healthcare, or perform instrumental activities of daily life like cleaning,

cooking, shopping, or traveling. Collins’s expert, McCully, was unaware of this fact

when she testified that Berlinger did not fulfill his duties as guardian ad litem by

opposing the appointment of a guardian. Nor was McCully aware of the other

evidence of Owens’s incapacity.

      The probate court ordered Collins to account for her management of Owens’s

finances. Collins filed an accounting in September 2018. But the probate court did

not decide whether this accounting adequately addressed the allegations of financial

exploitation before Owens died. McCully did not explain how Berlinger could have

urged that Collins be appointed as Owens’s guardian or remain in charge of Owens’s

finances and medical care under existing powers of attorney in light of this

unresolved dispute, except to assert that Berlinger should have independently

investigated the matter and concluded that Collins was blameless. To the extent

McCully asserted that Berlinger refused to even investigate the possibility that

Collins’s was blameless, she relied on a letter written by Collins’s counsel making

this assertion. Berlinger, however, joined Drexler and Shannon in filing written


                                          18
objections to Collins’s accounting, which is some evidence that he did in fact

consider Collins’s accounting but found it wanting.

      On this record, the probate court could have reasonably found that Berlinger

did not fail to fulfill his duty as guardian ad litem. The probate court therefore did

not abuse its discretion by implicitly rejecting Collins’s contrary argument.

      As to the excessiveness of Berlinger’s fees, Collins makes the same basic

complaint on appeal about his fees that she does about Shannon’s. That is, Collins

complains that Berlinger billed 15 minutes’ time regardless how much time he

actually spent on a task, including for reviewing simple correspondence. Once again,

however, Collins does not discuss specific time entries in Berlinger’s invoice or

explain why these particular entries are unreasonable. She instead relies on

McCully’s general testimony that billing a quarter-hour for this type of work is not

reasonable. But as previously discussed, McCully conceded she did not review the

documents underlying the time entries. Because McCully did not know the contents

or length of the correspondence in question, the probate court, in its role as

factfinder, could have reasonably found her opinion as to the degree of attention

correspondence merited in the context of this contentious proceeding unpersuasive.

See Fuentes, 555 S.W.3d at 172 (reasonableness of fee is fact issue); Gonyea, 541

S.W.3d at 244 (trial court as factfinder decides weight to give testimony). On this




                                         19
record, the probate court therefore did not abuse its discretion in rejecting Collins’s

complaint that Berlinger’s requested fees were unreasonable or excessive.

      Collins further argues that the Estates Code requires a probate court to set the

amount of compensation a guardian ad litem receives in advance of the performance

of services. She relies on the Code’s provision stating that a guardian ad litem “is

entitled to reasonable compensation for services provided in the amount set by the

court.” EST. § 1054.055(a). Collins contends that this statutory language can only be

interpreted to mean that a probate court must decide the rate and method of a

guardian ad litem’s billing at the outset of his appointment. We disagree.

      The statute does not include any language expressly requiring an advance

determination. In this context, the verb set simply means decided on. See NEW

OXFORD AMERICAN DICTIONARY 1597 (3d ed. 2010) (defining “set” as to “decide

on”); see also Holloway v. Butler, 828 S.W.2d 810, 812 (Tex. App.—Houston [1st

Dist.] 1992, writ denied) (noting that statutes authorizing trial courts “to appoint and

set reasonable compensation” for guardian ad litem and others have existed for

decades and legislature has set no guidelines for determination of these fees other

than reasonableness). Thus, the Estates Code provides for reasonable compensation

in the amount decided on by the court. The Code does not mandate that the probate

court make this decision at a particular time or that it do so by a particular method.




                                          20
The probate court therefore did not abuse its discretion in failing to set a rate or

method of billing for the guardian ad litem at the outset of his appointment.

      Collins also argues that Berlinger incurred some of the fees that he was

awarded by the probate court in defense of his payment request. Collins maintains

that Berlinger cannot recover these particular fees because they were incurred for his

own benefit rather than in fulfillment of his duties as guardian ad litem.

      There is a split of authority on this issue. At least one court of appeals has held

that a guardian ad litem cannot recover fees incurred in defense of his request for

compensation. See Goodyear Dunlop Tires N. Am. v. Gamez, 151 S.W.3d 574, 587

(Tex. App.—San Antonio 2004, no pet.) (guardian ad litem not entitled to

compensation for drafting fee statement, preparing for fee hearing, or defending fees

at hearing); Holt Tex., Ltd. v. Hale, 144 S.W.3d 592, 597–98 (Tex. App.—San

Antonio 2004, no pet.) (trial court abused its discretion in awarding guardian ad

litem fees for 15 hours spent seeking to recover fees); see also In re Guardianship

of Glasser, 297 S.W.3d at 378–79 (holding same as to attorney ad litem). But at least

one other court has held that such fees are recoverable. See DeSai v. Islas, 884

S.W.2d 204, 206 (Tex. App.—Eastland 1994, writ denied) (guardian ad litem

entitled to recover fees incurred in defense of fees). Our court does not appear to

have answered this question. But cf. J.D. Abrams, Inc. v. McIver, 966 S.W.2d 87, 97

(Tex. App.—Houston [1st Dist.] 1998, pet. denied) (trial court did not abuse


                                          21
discretion by denying attorney ad litem conditional award of appellate fees because

appellate fees were not incurred in fulfillment of his duties as ad litem given that

there was no conflict of interest between guardian and ward on appeal).

      Though we think the question is a significant one, we decline to answer it here

because Collins did not make this objection in the probate court, including in her

new-trial motion, and the probate court thus did not rule on it. As a court of appeals,

we review a trial court’s rulings for error. See TEX. R. APP. P. 33.1(a) (to present

complaint for appellate review record must show party made complaint in trial court

and trial court implicitly or explicitly ruled or refused to do so). A party generally

cannot use an appeal to present new issues she did not raise below. See Chevriere v.

Mitchell, No. 01-18-00761-CV, 2019 WL 1996498, at *2 (Tex. App.—Houston [1st

Dist.] May 7, 2019, no pet.) (mem. op.) (courts of appeals are primarily courts of

review and ordinarily don’t address issues not ruled on by trial court). We thus hold

that Collins failed to preserve any error associated with this issue.

                            Temporary Guardian’s Fees

      Collins contends the probate court erred in awarding fees to Drexler on three

distinct grounds. First, Collins argues that because Drexler did not adequately

provide for Owens’s medical care, failed to make insurance payments, and did not

file a proper accounting, she failed to fulfill her duties as temporary guardian. Collins

also argues that Drexler exceeded her statutory authority as temporary guardian by


                                           22
filing guardianship applications. These acts, Collins contends, disentitle Drexler to

fees. Second, Collins argues that Drexler’s fees were excessive. Third, Collins

argues that some of Drexler’s fees relate to the defense of her payment request,

which are not recoverable as they were incurred for her own benefit.

      A probate court “may authorize compensation for a guardian serving as a

guardian of the person alone from available funds of the ward’s estate or other funds

available for that purpose.” EST. § 1155.002(a). A “guardian of an estate is entitled

to reasonable compensation on application to the court at the time the court approves

an annual or final accounting.” Id. § 1155.003(a). The probate court may deny

compensation in whole or part if the court finds the guardian did not adequately

perform her duties or if it removed the guardian for cause. Id. § 1155.008. In

addition, when, as here, a qualified guardian is authorized to perform legal services

on behalf of the ward’s estate and does so, she may be compensated for her legal

services in addition to being compensated for her services as guardian of the person

and estate. See Epstein, 175 S.W.3d at 807–10 (relying on Henderson v. Viesca, 922

S.W.2d 553, 557–58 (Tex. App.—San Antonio 1996, writ denied)).

      Collins argues that Drexler failed to fulfill her duty to adequately provide for

Owens’s medical care by depriving Owens of a phone paired with a cochlear implant

that allowed her to better communicate with family members. In support of this

argument, Collins’s relies on McCully’s testimony at the April 2019 hearing. But


                                         23
McCully conceded that she, in turn, relied on a letter written by Collins’s counsel

for her knowledge of this subject. The record contains no evidence on the issue.

      As to Drexler’s ostensible failure to make certain insurance payments,

McCully testified that these failures were egregious because they resulted in the

lapse of a home insurance policy and a long-term care policy. But McCully’s

testimony about these policies was based on a letter that Collins’s counsel wrote to

Drexler. When asked whether she had seen any proof or documentation that Drexler

was responsible for the lapse of these policies, McCully conceded that she had not.

      With respect to Drexler’s final account and amended final account, McCully

in essence opined that it was too summary in nature and lacked adequate supporting

documentation. But McCully acknowledged that she had not reviewed the case file

and thus was unaware of any other documents relating to Drexler’s management of

the estate that may have been filed beforehand. In addition, Sansom contradicted

McCully by opining that Drexler’s amended final account was adequate.

      McCully opined that Drexler exceeded her authority by seeking an extension

of the temporary guardianship and the appointment of a third-party permanent

guardian. But McCully agreed that a temporary guardian has the authority specified

in the probate court’s order. See EST. § 1251.101(c). She further agreed that the

probate court’s order appointing Drexler was “very broad,” giving Drexler authority

not unlike the authority a permanent guardian might possess. McCully later


                                        24
conceded that Drexler was allowed to seek the appointment of a third-party

permanent guardian but opined that it was improper to do so. McCully’s opinion as

to the impropriety of doing so, however, was premised on her mistaken belief that

the only medical evidence in the record showed Owens to be competent.

      On this record, the probate court could have reasonably found that Drexler did

not fail to fulfill her duty as temporary guardian. The probate court therefore did not

abuse its discretion by implicitly rejecting Collins’s contrary argument.

      As to the excessiveness of Drexler’s fees, Collins makes the same general

argument on appeal that she does as to Shannon’s and Berlinger’s fees. Collins

complains that Drexler billed 15 minutes’ time regardless how much time she

actually spent on a task, including for reviewing correspondence. Once again,

however, Collins does not discuss specific time entries in Drexler’s invoice or

explain why these particular entries are unreasonable. Collins instead relies on

McCully’s general testimony that billing a quarter-hour for this type of work is not

reasonable. But as previously discussed, McCully conceded she did not review the

documents underlying the time entries. Because McCully did not know the contents

or length of the correspondence in question, the probate court, in its role as

factfinder, could have reasonably found her opinion as to the degree of attention

correspondence merited in the context of this contentious proceeding unpersuasive.

See Fuentes, 555 S.W.3d at 172 (reasonableness of fee is fact issue); Gonyea, 541


                                          25
S.W.3d at 244 (trial court as factfinder decides weight to give testimony). On this

record, the probate court therefore did not abuse its discretion in rejecting Collins’s

complaint that Drexler’s requested fees were unreasonable or excessive.

      In addition, in her argument about the excessiveness of Drexler’s fees, Collins

includes a general citation to 45 consecutive pages of McCully’s testimony at the

April 2019 hearing in which McCully identified a multitude of billing entries in

Drexler’s initial 36-page invoice as being unreasonable or unnecessary on various

grounds. But Collins does not present any substantive discussion or analysis as to

these numerous entries in her briefing to this court. We hold that Collins has waived

any error as to Drexler’s fees corresponding to these entries by failing to adequately

brief the subject. See TEX. R. APP. P. 38.1(i); Eagle Oil & Gas Co. v. Shale Expl.,

549 S.W.3d 256, 286 (Tex. App.—Houston [1st Dist.] 2018, pet. dism’d).

      Collins argues that Drexler’s second invoice for Tamborello’s fees relating to

the April 2019 hearing are not recoverable because they were incurred in defense of

her payment request rather than in fulfillment of her duties as temporary guardian.

      As an initial matter, we disagree with Collins’s assertion that Tamborello’s

services exclusively relate to the defense of Drexler’s fees. The April 2019 hearing

was not limited to the payment requests of Drexler, Berlinger, and Shannon. That

hearing also addressed two other matters: whether the probate court should strike

Drexler’s, Berlinger’s, and Shannon’s objections to Collins’s accounting of her


                                          26
management of Owens’s finances and whether the probate court should approve

Drexler’s amended final account. Collins does not contend that either of these other

two matters were for Drexler’s own benefit. Nor could Collins do so. We also note

that Collins’s expert, McCully, agreed that the probate court authorized Drexler to

retain attorneys as necessary in the administration of the estate.

      To the extent Collins claims the probate court should have disallowed some

unidentified subset of Tamborello’s fees because they were incurred in defense of

Drexler’s fees and thus are unrecoverable, Collins did not make this objection in the

probate court, including in her new-trial motion, and the probate court did not rule

on it. We hold that Collins waived any error associated with these fees. See TEX. R.

APP. P. 33.1(a); Chevriere, 2019 WL 1996498, at *2; see also Haden v. David J.

Sacks, P.C., 332 S.W.3d 503, 516 (Tex. App.—Houston [1st Dist.] 2009, pet.

denied) (party who doesn’t object to failure to segregate legal services for which fees

are recoverable from those for which fees are unrecoverable waives error).

                      Temporary Guardian’s Final Account

      Collins contends the probate court erred in approving Drexler’s second

amended final account on two grounds. First, she argues that Drexler failed to sign

the account, which makes it defective. Second, she argues that Drexler failed to serve

the second amended account on Collins’s counsel, which deprived Collins of the

opportunity to make objections to the final account before it was approved.


                                          27
      Collins does not state a standard of review for evaluating this issue. Drexler

contends the standard of review is abuse of discretion. We are aware of at least one

opinion reviewing the probate court’s findings for evidentiary sufficiency. See In re

Guardianship of Tischler, 505 S.W.3d 73, 76 (Tex. App.—San Antonio 2016, no

pet.); see also Bozeman v. Kornblit, 232 S.W.3d 261, 264 (Tex. App.—Houston [1st

Dist.] 2007, no pet.) (order approving final account not final and appealable until

proceeding is closed). Because Collins’s arguments are based on a mistake of fact

about the record and an ostensible error that did not harm her, we need not decide

the proper standard of review.

      Collins’s assertion that Drexler’s second amended final account is unsigned

and thus defective is factually incorrect. The clerk’s record shows Drexler signed

and verified the second amended final account. A file memo in the clerk’s record

indicates that the district clerk’s office initially omitted the signature page through

inadvertence. Drexler signed the second amended final account. Collins’s assertion

to the contrary is simply wrong.

      Drexler’s second amended final account was electronically filed. Assuming

Collins nonetheless did not receive notice of it, she argues this lack of notice

deprived her of the opportunity to object to the second amended final account. See

EST. § 1204.105 (requiring clerk to issue citation when final account is presented for

approval); id. § 1204.106(b) (court to hear objections to account). But the sole


                                          28
deficiencies with the second amended final account that Collins identifies on appeal

are the same deficiencies she complained about with respect to the prior final account

and amended final account. In other words, she already presented these objections

to the probate court, which rejected them. She also raised lack of notice as to the

second amended final account in her new-trial motion, which the probate court

denied. Collins does not appeal from the probate court’s order denying that motion.

      On this record, we hold that the probate court’s failure or refusal to hear the

exact same objections a second time, if erroneous, is not reversible because it did

not probably cause the rendition of an improper judgment or probably prevent

Collins from properly presenting her appeal. See TEX. R. APP. P. 44.1(a). With

respect to the presentation of her appeal, we note that Collins’s brief does not contain

any substantive discussion or analysis as to the deficiencies of the second amended

final account or Drexler’s prior accounts. Thus, to the extent Collins intends to raise

these deficiencies for a decision on the merits, we further hold that Collins has

waived any error relating to Drexler’s accounts by failing to adequately brief the

issue. See TEX. R. APP. P. 38.1(i); Eagle Oil & Gas Co., 549 S.W.3d at 286.




                                          29
                                CONCLUSION

      We affirm the probate court’s judgment.




                                            Gordon Goodman
                                            Justice

Panel consists of Justices Kelly, Goodman, and Countiss.




                                       30